


EXHIBIT 10.15.10.


Form of Fiscal Year 20[__] Financial Goal Restricted Stock Unit Grant


Terms and Conditions
for Chairman and CEO


You have received a grant of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of
January 24, 2012) (the “Plan”). The Grant Date and the number of Units initially
covered by this grant (the “Initial Number of Units”) are set forth in the
document you have received entitled “Long-Term Incentive Statement.” The maximum
number of Units that you may receive under this grant (the “Maximum Number of
Units”) is two times the Initial Number of Units. The Long-Term Incentive
Statement and these terms and conditions collectively constitute the Award
Certificate for the Units, and describe the provisions applicable to the Units.
1.    Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Long-Term Incentive Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.
2.    Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Long-Term
Incentive Statement and these terms and conditions. Until such time (if any) as
Shares are delivered to you, you will not have any of the rights of a common
stockholder of the Company with respect to those Shares, your rights with
respect to the Units and those Shares will be those of a general creditor of the
Company, and you may not sell, assign, transfer, pledge, hypothecate, give away,
or otherwise dispose of the Units. Any attempt on your part to dispose of the
Units will result in their being forfeited. However, you shall have the right to
receive a cash payment (the “Dividend Equivalent Payment”) with respect to the
Units (if any) that vest pursuant to this Award Certificate, subject to
withholding pursuant to paragraph 6 below, in an amount equal to the aggregate
cash dividends that would have been paid to you if you had been the record
owner, on each record date for a cash dividend during the period from the Grant
Date through the settlement date of the Units, of a number of Shares equal to
the number of Units that vest under this Award Certificate. The Dividend
Equivalent Payment shall be made on such settlement date. You shall not be
entitled to receive any payments with respect to any non-cash dividends or other
distributions that may be made with respect to the Shares.
3.    Vesting of Units.
(a)    162(m) Performance Goal. Subject to Section 5, in order to vest in the
Maximum Number of Units or any lesser number of Units under this Award
Certificate, the 162(m) Performance Goal must be met (as determined and
certified by the Committee following August 31, 20[___] [the end of the third
fiscal year]). The “162(m) Performance Goal” is that the Company’s Net Income,
as defined in the next sentence, must exceed zero for the period from September
1, 20[__] through August 31, 20[__] [including the current and next two fiscal
years]. “Net Income” means gross profit (i) minus (A) sales, general and
administrative expenses, (B) research and development expense, (C) amortization,
(D) net interest expense, and (E) income taxes and (ii) plus or minus other
income and expense; all as reported in the Company’s financial statements; but
excluding positive or negative effects of (I) restructuring charges and
reversals, (II) the outcome of lawsuits, (III) impact of liabilities, expenses
or settlements related to Solutia, Inc. or agreements associated with a Solutia,
Inc. plan of reorganization, (IV) unbudgeted business sales and divestitures,
and (V) the cumulative effects of changes in accounting methodology made after
August 31, 20[__] [the date




--------------------------------------------------------------------------------




before the beginning of the performance period].
(b)    EPS, Cash Flow, and ROC Goals. If the Section 162(m) Performance Goal is
met, then the number of Units eligible for vesting under this Award Certificate
will be determined one-third based upon the Company’s achievement of cumulative
earnings per share (the “EPS Goal”), one-third based upon the Company’s
achievement of cumulative cash flow (the “Cash Flow Goal”), and one-third based
upon the Company’s achievement of return on capital (the “ROC Goal,” and,
together with the EPS Goal and the Cash Flow Goal, the “Goals” and each,
singularly, a “Goal”) for fiscal years 20[__], 20[__] and 20[__] as compared to
the Goals set forth on Exhibit A hereto. Not later than November 15,
20[__][three years after grant], the Committee will determine the extent to
which the Goals have been met, the number of Units that have vested under this
Award Certificate, and the number of Units to be forfeited, as follows:


Below Threshold-Level Performance: For each Goal as to which performance is
below threshold level, one-third of the Initial Number of Units shall be
forfeited.


Above Threshold-Level/Below Target Performance: For each Goal as to which
performance is at or above threshold level but below target level, a number of
Units that is equal to (i) one-third of the Initial Number of Units times (ii)
the percentage determined by straight-line interpolating between 50% and 100%,
based on the relationship between actual performance, threshold-level
performance, and target-level performance for the applicable Goal, shall,
subject to Section 3(c), vest as of November 15, 20[__][three years after
grant].
Target-Level Performance: For each Goal as to which target-level performance is
achieved, one-third of the Initial Number of Units shall, subject to Section
3(c), vest as of November 15, 20[__][three years after grant].
Above Target-Level Performance: For each Goal as to which greater than
target-level performance is achieved, a number of Units that is equal to (i)
one-third of the Initial Number of Units times (ii) the percentage determined by
straight-line interpolating between 100% and 200%, based on the relationship
between actual performance, target-level performance, and outstanding-level
performance for the applicable Goal (for this purpose, performance above the
outstanding level for the applicable Goal shall be deemed to be performance at
such outstanding level) shall, subject to Section 3(c), vest as of November 15,
20[__][three years after grant].
(c)     Effect of Termination of Service. If after the Grant Date and prior to
November 15, 20[__][three years after grant], you incur: (i) a Termination of
Service by reason of Retirement, death or Disability, or (ii) a Termination of
Service without Cause on account of a Job Elimination or divestiture, this Award
Certificate shall continue in effect without regard to the continued services
requirement of the final sentence of this paragraph, the Units granted to you
hereunder shall continue to vest based on the degree of achievement of the
performance goals set forth in Sections 3(a) and 3(b), and you shall be
delivered Shares in accordance with Section 4 on the same terms that would have
applied had you remained continuously employed through November 15, 20[__][three
years after grant]. Except as provided in Section 5(d), if you incur a
Termination of Service before November 15, 20[__][three years after grant] for
any other reason than those set forth in the preceding sentence, all Units
subject to this Award Certificate shall be forfeited as of the date of such
Termination of Service.
4.    Delivery of Shares. The Company shall deliver to you a number of Shares
equal to the number of Units (if any) that vest pursuant to this Award
Certificate (except that in the event of settlement following conversion of the
Units into a cash account pursuant to Section 5(a), delivery shall be in cash),
subject to withholding as provided in paragraph 6 below. Such delivery shall
take place as soon as practicable, but in no event more than 15 days, after
November 15, 20[__][three years after grant]. Notwithstanding the foregoing,
with respect to a Termination of Service that is a “separation from service”
within the meaning




--------------------------------------------------------------------------------




of Section 409A of the Code and that occurs during the two-year period following
a Change of Control that qualifies as an event described in Section
409A(a)(2)(A)(v) of the Code and the regulations thereunder, such delivery shall
take place as soon as practicable following the date of the applicable
Termination of Service. Nothing in this Agreement, including Section 5, shall
preclude the Company from settling upon a Change of Control the Units that are
not replaced by a Replacement Award (as defined below), to the extent
effectuated in accordance with Treas. Regs. § 1.409A-3(j)(ix).
5.    Change of Control. The provisions of this Section 5 shall govern vesting
of the Units upon a Change of Control.
(a)     Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate, the number of Units subject to this Award
Certificate (determined in accordance with Section 5(c)) shall vest in full,
except to the extent that another award meeting the requirements of Section 5(b)
is provided to you to replace the Units (any award meeting the requirements of
Section 5(b), a “Replacement Award”). In the event that no Replacement Award is
so provided to you, the Units shall be converted into a cash account (based on
the number of Units as of the date of the Change of Control (determined in
accordance with Section 5(c)) and the value per Share as of the Change of
Control), which shall accrue interest at the applicable federal short-term rate
provided for in Section 1274(d)(1)(A) of the Code, and be settled in accordance
with Section 4 above. For clarity, such account shall be fully vested as of the
Change of Control, in no event shall the amount of such account be increased or
decreased as a result of the circumstances of a subsequent Termination of
Service, and the provisions of Section 2 relating to Dividend Equivalent
Payments shall cease to apply following conversion of the Units into a cash
account.
(b)     An award shall meet the conditions of this Section 5(b) (and hence
qualify as a Replacement Award) if: (i) it is a restricted stock unit in respect
of publicly traded equity securities of the Company or the surviving corporation
following the Change of Control, (ii) it has a value at least equal to the value
of the Units as of the date of the Change of Control (determined in accordance
with Section 5(c)) and provides for vesting based solely on continued service
(with no performance conditions), (iii) it contains terms relating to vesting
(including with respect to Termination of Service) that are substantially
identical to those of this Award Certificate, and (iv) its other terms and
conditions are not less favorable to you than the terms and conditions of this
Award Certificate (including provisions that apply in the event of a subsequent
Change of Control) as of the date of the Change of Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the Units if the requirements of the preceding sentence are
satisfied. If a Replacement Award is granted, the Units shall not vest upon the
Change of Control. The determination of whether the conditions of this Section
5(b) are satisfied shall be made by the Committee, as constituted immediately
before the Change of Control, in its sole discretion.
(c)    For purposes of this Section 5, the number of Units subject to this Award
Certificate as of a Change of Control shall be determined in accordance with the
following rules:
(i)    If the date of the Change of Control is after August 31, 20[__] and prior
to September 1, 20[__] [during the first fiscal year of the performance period],
the number of Units subject to this Award Certificate as of such Change of
Control shall be the Initial Number of Units.
(ii)    If the date of the Change of Control is after August 31, 20[__] and
prior to September 1, 20[__][during the second fiscal year of the performance
period], the number of Units subject to this Award Certificate as of such Change
of Control shall be the sum of (x) 67% of the Initial Number of Units plus (y)
33% of the number of Units that would have become eligible for vesting under
Section 3(b) above, if Goal achievement were measured solely based upon the
degree of achievement of the fiscal year 20[__] goals (assuming for this purpose
that the Section 162(m) Performance Goal was achieved), the




--------------------------------------------------------------------------------




determination of such achievement to be made by the Committee no later than the
date of the Change of Control, it being understood that to the extent that all
necessary performance results are not available as of such date, the Committee
shall make a good faith estimate.
(iii)    If the date of the Change of Control is after August 31, 20[__] and
prior to September 1, 20[__][during the third fiscal year of the performance
period], the number of Units subject to this Award Certificate as of such Change
of Control shall be the sum of (x) 34% of the Initial Number of Units plus (y)
66% of the number of Units that would have become eligible for vesting under
Section 3(b) above, if Goal achievement were measured solely based upon the
degree of achievement of the fiscal year 20[__] and the fiscal year 20[__] goals
(assuming for this purpose that the Section 162(m) Performance Goal was
achieved), the determination of such achievement to be made by the Committee no
later than the date of the Change of Control, it being understood that to the
extent that all necessary performance results are not available as of such date,
the Committee shall make a good faith estimate.
(iv)     If the date of the Change of Control is after August 31, 20[__][end of
the performance period] and on or before November 30, 20[__][three years after
grant], the number of Units subject to this Award Certificate as of such Change
of Control shall be determined pursuant to Section 3 based on actual performance
(and the Committee shall make the applicable performance determinations no later
than the date of the Change of Control, it being understood that to the extent
that all necessary performance results are not available as of such date, the
Committee shall make a good faith estimate).
(d)    If you experience (x) a Termination without Cause or (y) a termination
under circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in either case, at any time following a Change of Control,
the applicable Replacement Award shall vest in full.


6.    Withholding. Notwithstanding any other provision of this Award
Certificate, your right to receive the Dividend Equivalent Payment and to
receive Shares in settlement of any Units is subject to withholding of all taxes
that are required to be paid or withheld in connection with such Dividend
Equivalent Payment or the delivery of such Shares. With respect to the delivery
of Shares, you must make arrangements satisfactory to the Company for the
payment of any such taxes.
7.    Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, the Units shall be subject to the terms of the Company’s Recoupment
Policy, which is hereby incorporated herein by reference.
8.    No Right to Continued Employment or Service. This Award Certificate shall
not limit or restrict the right of the Company or any Affiliate to terminate
your employment or service at any time or for any reason.
9.    Effect of Award Certificate; Severability. This Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company. The
invalidity or unenforceability of any provision of this Award Certificate shall
not affect the validity or enforceability of any other provision of this Award
Certificate.
10.    Amendment. The terms and conditions of this Award Certificate may not be
amended in any manner adverse to you without your consent.




--------------------------------------------------------------------------------




11.    Plan Interpretation. This Award Certificate is subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated into
this Award Certificate. If there is a conflict between the provisions of this
Award Certificate and the Plan, the provisions of the Plan govern. If there is
any ambiguity in this Award Certificate, any term that is not defined in this
Award Certificate, or any matters as to which this Award Certificate is silent,
the Plan shall govern, including, without limitation, the provisions of the Plan
addressing construction and governing law, as well as the powers of the
Committee, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, (c) make appropriate
adjustments to the Units in the event of a corporate transaction, and (d) make
all other determinations necessary or advisable for the administration of the
Plan.




--------------------------------------------------------------------------------




Definition of Performance Metrics for Financial Goal RSUs
Fiscal 20[__] - Fiscal 20[__][three fiscal years]


Diluted Earnings Per Share (EPS)


•
Defined in accordance with the Monsanto Company Statement of Consolidated
Operations



•
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Earnings Per Share (but not Cash Flow) calculations



Ø Restructuring charges and reversals
Ø Impact of lawsuit outcomes
Ø Impact of Solutia-related liabilities, expenses, settlements or agreements
associated with Solutia’s reorganization plan
Ø Impact of unbudgeted business sales/divestitures
Ø Impact of changes in accounting rules


Cash Flow from Operating and Investing Activities


•
Defined in accordance with the Monsanto Company Statement of Consolidated Cash
Flows



•
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Cash Flow calculations



Ø Impact of unbudgeted acquisitions
Ø Impact of agreements associated with Solutia’s emergence from bankruptcy


Return on Capital (ROC)


•
Earnings before interest and after taxes (EBIAT) divided by the average of the
prior year-end and current year total assets less non-interest bearing
liabilities, less excess cash (cash over $400,000,000)



ROC = EBIAT                
(Total Assets - non-interest bearing liabilities - excess cash)


•
Items, either positive or negative, that are deemed to be extraordinary by the
People and Compensation Committee of the Board of Directors are excluded for
purposes of Return on Capital calculations



Ø Impact of unbudgeted acquisition








